Citation Nr: 0417405	
Decision Date: 06/29/04    Archive Date: 07/13/04

DOCKET NO.  99-12 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from December 1950 to January 
1952.

This appeal arises from rating decisions of the Cleveland, 
Ohio Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that the RO erred by failing to grant 
entitlement to service connection for PTSD. 

A VA psychiatric examination was scheduled in January 2003; 
however, the veteran failed to report.  No reason has been 
posited for the veteran's failure to report.  The record 
shows that this is the first instance when the veteran failed 
to report for an examination.  Pursuant to 38 C.F.R. § 3.655, 
when entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination in conjunction with an original compensation 
claim, the claim shall be rated based on the evidence of 
record. 

The Board notes that the regional office in a June 2003 
supplemental statement of the case provided the veteran with 
the provisions of section 3. 655.  In view of the veteran's 
past record of reporting for examinations, along with the 
fact that this case must otherwise be remanded for additional 
development, the veteran should again be apprised of the 
legal implications of his failure to appear for an 
examination.  The significance of the VA examination should 
be emphasized to him.  He should be advised that his failure 
to report, without good cause, for an examination scheduled 
in connection with a claim may result in the denial of his 
claim.  38 C.F.R. § 3.655.

VA has a duty to assist the veteran in the development of 
facts pertaining to his claim.  The Court has held that the 
duty to assist the claimant in obtaining and developing 
available facts and evidence to support his claim includes 
obtaining all relevant medical records.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  In this regard, all current treatment 
records should be obtained.

Moreover, the record shows that the veteran has been granted 
entitlement to Social Security Administration (SSA) 
disability benefits (see December 2000 contact with SSA).  
The Court has held that the VA has a duty to attempt to 
secure all records of the SSA regarding the veteran's claim 
for SSA disability benefits.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370 (1992).  Thus, the RO must request complete 
copies of the SSA decision and records utilized in 
considering the veteran's claim.  

Accordingly, the veteran's claim is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notice and 
development obligations have been 
satisfied in accordance with the 
provisions of 38 C.F.R. § 3.159 (2003), 
and any other applicable legal 
precedent.  The veteran should receive 
specific notice as to the type of 
evidence necessary to substantiate his 
claim and the division of 
responsibilities between the veteran and 
VA in obtaining that evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  As part of the notice required 
under the new law, the RO should ask the 
veteran to provide information regarding 
all medical treatment for the disability 
at issue that has not already been made 
part of the record to include all 
current treatment records from the 
Brecksville division of the Cleveland VA 
medical center.  The RO should assist 
the veteran in obtaining all relevant 
evidence that is not already of record.  
If records sought are not obtained, the 
RO should notify the veteran of the 
records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.  
Once obtained, all records must be 
permanently associated with the claims 
folder.

2.  The RO should request a comprehensive 
statement from the veteran containing as 
much detail as possible regarding the 
who, what, where, and when as to each of 
the putative stressors which he alleges 
he was exposed to in service.  The 
veteran should provide specific details 
of the claimed stressors such as dates, 
places, detailed descriptions of events, 
and identifying information concerning 
any other individuals involved in the 
events including their full names, rank, 
units of assignment, or any other 
identifying detail.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events, and that he must 
be as specific as possible to facilitate 
a search for verifying information.  

The RO should also inform the veteran of 
the right to submit alternative forms of 
evidence to support his service 
connection claim.  This evidence may take 
the following forms (although the veteran 
may submit any evidence he finds 
appropriate):  statements from service 
medical personnel, "buddy" certificates 
or affidavits, state or local accident 
and police reports, employment physical 
examinations, medical evidence from 
hospitals, clinics and private physicians 
by which or by whom a veteran may have 
been treated (especially soon after 
service discharge), letters written 
during service, photographs taken during 
service, pharmacy prescription records 
and insurance examinations.  All records, 
once obtained, should be associated with 
the claims folder.

3.  The RO should contact the U.S. Armed 
Services Center for Research of Unit 
Records, 7798 Cissna Road, Springfield, 
Virginia, 22150 and obtain a unit history 
for the 9227th Tactical Support Unit from 
January 1951 to January 1952.  All 
records must be permanently associated 
with the claims folder.

4.  The RO should contact the U.S. Army 
Liaison at the National Archives and 
Records Administration in St. Louis, 
Missouri and obtain morning reports for 
the 9227th Tactical Support Unit from 
January 1951 to January 1952.  All 
records must be permanently associated 
with the claims folder.

5.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner for review 
prior to the examination and all 
necessary psychological testing should be 
accomplished.  The psychiatric examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
veteran currently suffers from PTSD based 
on his military service.  (In answering 
this question, the examiner must use the 
standard of proof provided by the Board.)  
It must be indicated whether a current 
diagnosis of PTSD is linked to a specific 
corroborated stressor event experienced 
in service.  If a diagnosis of PTSD is 
rendered, the examiner must: a) specify 
the stressor upon which the diagnosis is 
based, and b) discuss the etiology of the 
veteran's PTSD.  Complete reasons and 
bases for the requested medical opinion 
must be provided as part of the report of 
examination.

6.  When the above development has been 
completed and the RO has complied with 
the notice and duty to assist provisions 
of 38 C.F.R. § 3.159, to include the 
appropriate time period for receipt of 
additional information or evidence, the 
RO should review the expanded record and 
re-adjudicate the issue on appeal.  If 
any benefit sought remains denied, a 
supplemental statement of the case 
(SSOC) should be issued and the veteran 
and his representative should be 
afforded an opportunity to respond 
before the case is returned to the Board 
for further appellate review.  The SSOC 
must contain notice of all relevant 
actions taken on the claim, including a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal, 
including 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  Additionally, 
if the veteran does not appear for a 
scheduled examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2003).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




